Case: 16-10063       Document: 00513741983         Page: 1     Date Filed: 11/01/2016




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                            United States Court of Appeals
                                                                                     Fifth Circuit
                                     No. 16-10063                                  FILED
                                   Summary Calendar                         November 1, 2016
                                                                              Lyle W. Cayce
                                                                                   Clerk
UNITED STATES OF AMERICA,

                                                  Plaintiff - Appellee

v.

ANGELA CUPIT,

                                                  Defendant - Appellant


                   Appeal from the United States District Court
                        for the Northern District of Texas
                             USDC No. 4:15-CR-152-5


Before BARKSDALE, GRAVES, and COSTA, Circuit Judges.
PER CURIAM: *
       Angela Cupit pleaded guilty to conspiracy to possess, with the intent to
distribute, 50 grams or more of methamphetamine, in violation of 21 U.S.C.
§ 846. She was sentenced, inter alia, to 360 months’ imprisonment.
       For the one issue presented on appeal, Cupit contends the district court
erred in finding she was accountable for the total amount of drugs received
during the conspiracy, the marijuana equivalent of 238,937.6 kilograms.


       * Pursuant to 5th Cir. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5th Cir.
R. 47.5.4.
    Case: 16-10063     Document: 00513741983     Page: 2    Date Filed: 11/01/2016


                                  No. 16-10063

       Although post-Booker, the Guidelines are advisory only, and a properly
preserved objection to an ultimate sentence is reviewed for reasonableness
under an abuse-of-discretion standard, the district court must still properly
calculate the Guideline-sentencing range for use in deciding on the sentence to
impose. Gall v. United States, 552 U.S. 38, 48–51 (2007). In that respect, for
issues preserved in district court, its application of the Guidelines is reviewed
de novo; its factual findings, only for clear error.       E.g., United States v.
Cisneros-Gutierrez, 517 F.3d 751, 764 (5th Cir. 2008).
       In initially objecting to the drug quantity the presentence investigation
report (PSR) attributed to her, Cupit maintained: although her co-defendant
supplied her with methamphetamine, she was not involved in his distribution
to others; therefore, she should only be accountable for amounts she personally
distributed. At sentencing, however, Cupit withdrew her objections to the
PSR.
       “Forfeiture is the failure to make the timely assertion of a right; waiver
is the intentional relinquishment of a known right.” United States v. Arviso-
Mata, 442 F.3d 382, 384 (5th Cir. 2006). Although forfeited errors are reviewed
for plain error; waived errors are unreviewable. Id. Withdrawing an objection
at sentencing constitutes a waiver. See United States v. Conn, 657 F.3d 280,
286 (5th Cir. 2011). Because Cupit withdrew her objection to the drug-quantity
determination, she has waived her sole issue on appeal. See, e.g., United States
v. Medrano, 452 F. App’x 469, 470 (5th Cir. 2011) (unpublished).
       AFFIRMED.




                                        2